505 P.2d 855 (1972)
NEWCO INDUSTRIES, INC., a New Mexico Corporation, and Ruidoso Racing Association, Inc., a New Mexico Corporation, now merged and known as Ruidoso Downs, Inc., a New Mexico Corporation, Petitioners,
v.
SIERRA BLANCA SALES COMPANY, INC., a New Mexico corporation, Respondent.
No. 9594.
Supreme Court of New Mexico.
December 15, 1972.
Ordered that petition for writ of certiorari be and the same is hereby denied.
Further ordered that the record in Court of Appeals Causes 846 and 898, 84 N.M. 524, 505 P.2d 867 be and they hereby are returned to the Clerk of the Court of Appeals.